Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 9, 2006                                                                                        Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
  126867 & (63)                                                                                               Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  FAMILIES AGAINST INCINERATOR RISK,                                                                   Stephen J. Markman,
                                                                                                                      Justices
  WILLIAM RINEY and PAUL FORTIER, 

            Plaintiffs-Appellees, 

                                                                    SC: 126867     

  v                                                                 COA: 245319      

                                                                    Washtenaw CC: 02-000823-CZ
  PEGGY HAINES, as County Clerk, and PEGGY
  HAINES, DIANE HILL, LUANN KOCH and
  ANDY FANTA, as Washtenaw County Election
  Scheduling Committee,
              Defendants-Appellants. 

  and 

  BRENDA STUMO, Ypsilanti Township Clerk, 

  KAREN LOVEJOY, Ypsilanti Township Supervisor, 

  and LARRY DOE, Ypsilanti Township Treasurer, 

             Intervening Defendants-Appellees.
  ____________________________________________


                On order of the Chief Justice, a stipulation signed by the attorneys for the
  parties agreeing to the dismissal of this application for leave to appeal is considered and
  IT IS HEREBY ORDERED that the application for leave to appeal is DISMISSED with
  prejudice and without costs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 9, 2006                     _________________________________________
                                                                               Clerk